Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 March 5, 2013 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS Gold & Precious Metals Fund and DWS Technology Fund (the “Funds”), each a series of DWS Securities Trust (the “Trust”) (Reg. Nos. 002-36238; 811-02021) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 120 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Funds and was filed electronically on February 28, 2013. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3011. Very truly yours, /s/James M. Wall James M. Wall Director & Senior Counsel Deutsche Investment Management Americas Inc. cc:Elizabeth Reza, Esq., Ropes & Gray
